Filed 6/4/13 Angela M. v. Superior Court CA5



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

ANGELA M.,
                   Petitioner,
                                                                                       F066923
         v.
                                                                           (Super. Ct. No. 11JD0055)
THE SUPERIOR COURT OF KINGS
COUNTY,
                                                                                   OPINION
                   Respondent;

KINGS COUNTY HUMAN SERVICES
AGENCY,

                   Real Party in Interest.


                                                   THE COURT
         ORIGINAL PROCEEDINGS; petition for extraordinary writ review. Jennifer
Giuliani, Judge.
         Angela M., in pro. per., for Petitioner.
         No appearance for Respondent.
         Colleen Carlson, County Counsel, and Carrie Woolley, Deputy County Counsel,
for Real Party in Interest.
                                                        -ooOoo-


        Before Cornell, Acting P.J., Gomes, J., and Kane, J.
       Petitioner Angela M. in propria persona seeks an extraordinary writ (Cal. Rules of
Court, rule 8.452) from the juvenile court’s orders issued at a contested 18-month review
hearing (Welf. & Inst. Code, § 366.22, subd. (a))1 terminating her reunification services
and setting a section 366.26 hearing as to her five-year-old son Jordan, three-year-old son
Hunter and one-year-old son Brett. We deny the petition.
                    PROCEDURAL AND FACTUAL SUMMARY
       Angela is the mother of three young sons, Jordan, Hunter and Brett, the subjects of
this writ petition. Angela suffers from bipolar disorder. Jordan suffers from sickle cell
anemia.
       The Kings County Human Services Agency (agency) first became aware of
Angela and the children in June 2011. At that time, Angela was living in a shelter with
Jordan and Hunter and was pregnant with Brett and due to deliver. She was not taking
her psychotropic medication because of her pregnancy.
       In early June 2011, hospital staff raised concerns for the children’s well-being
when Angela presented several times with then three-year-old Jordan and 15-month-old
Hunter asking to be induced. Her behavior was reportedly erratic, bizarre and grandiose
and the children, though healthy, were dirty. The police elected not to put a protective
hold on the children at that time.
       In late June 2011, the agency received a report that Jordan was in sickle cell crisis
and that it could be life-threatening. His heart was enlarged, his chest congested and he
had a fever. He was also having difficulty breathing and was given oxygen. The
reporting party (RP) stated that Jordan needed to be transferred to a higher level facility
and that an ambulance had been waiting for an hour to transport him, but Angela refused


1      All statutory references are to the Welfare and Institutions Code unless otherwise
indicated.


                                              2
to let the ambulance leave without her. According to the RP, Angela was talking to
walls, acting strangely by avoiding eye contact and accusing the hospital staff of trying to
harm the children. Finally, after three and a half hours Jordan was taken to the hospital
and admitted. The doctor noted that Angela had not given Jordan his prophylactic
antibiotics for the prior month. She said she could not afford Jordan’s medication.
       In August 2011, the agency filed a dependency petition on behalf of Jordan,
Hunter and newborn Brett alleging Angela’s bipolar disorder placed the children at risk
of harm. In support of the allegation, the agency cited Angela’s failure to treat her
bipolar disorder and her erratic behavior that placed Jordan’s life at risk by postponing
medical treatment.
       In September 2011, the juvenile court ordered the children detained. In January
2012, the juvenile court exercised its dependency jurisdiction and ordered Angela to
participate in mental health services and complete a parenting program. The children
were placed together in foster care.
       By the 18-month review hearing in March 2013, Angela had completely complied
with her services plan. Most notably, she attended one-on-one parenting classes for a
year, participated in therapy and took her medication. She also had a one-bedroom
apartment where she had been living for a year.
       However, despite Angela’s best efforts, the agency did not believe she could
safely parent the children. Chief among its concerns were Angela’s inability to
appreciate and respond to dangerous situations and the children’s lack of a bond to her.
Hunter, in particular, tried to avoid visits with Angela. According to the foster mother,
he begged her not to make him go. Once there, Hunter became nauseous each time and
sometimes vomited when he entered her home. When the visits were over, Jordan and
Hunter were eager to leave and ran to the county vehicle.



                                             3
       In its report for the 18-month review hearing, the agency recommended the
juvenile court terminate Angela’s reunification services and set a section 366.26 hearing.
       Angela, her social worker, and the children’s foster mother testified at the
contested 18-month review hearing after which the juvenile court heard argument and
issued its rulings. The juvenile court commended Angela on her progress but found that
it would be detrimental to return the children to her custody. The juvenile court also
found that the whereabouts of Jordan and Hunter’s fathers were unknown and that the
identity of Brett’s father was unknown. This petition ensued.
                                       DISCUSSION
       Angela contends, without citation to the record, the social workers falsely reported
her home was “filthy” and she “smoked weed.” She further contends one of the social
workers told her, “I lied to the judge to make you go to court.” Thus, she argues, the
juvenile court’s rulings issued at the 18-month review hearing were error. We disagree.
       At the 18-month review hearing, the juvenile court must decide whether it is safe
to return the child to the parent’s custody or whether it would create a substantial risk of
detriment to the child’s safety, protection or well-being. (§ 366.22, subd. (a).) If the
juvenile court does not return the child to parental custody, it must set a section 366.26
hearing barring circumstances not present here.2 (§ 366.22, subds. (a) & (b).)
       In assessing the risk of detriment, the juvenile court considers the extent to which
the parent participated and made progress in the court-ordered treatment plan. (§ 366.22,
subd. (a).) However, ultimately, the court’s decision hinges on whether the child would
be safe in parental custody. (In re Dustin R. (1997) 54 Cal.App.4th 1131, 1141-1142.)


2      The juvenile court may continue reunification services beyond the 18-month
review hearing if it finds that doing so would serve the child’s best interests. (§ 366.22,
subd. (b).) Angela does not contend the juvenile court erred in not finding it would serve
the children’s best interests to continue reunification services.


                                              4
       In this case, the juvenile court acknowledged Angela’s progress but determined it
could not return Angela’s sons to her because it was not safe. It was not safe because
Angela did not understand how her conduct endangered the children and because they
were not bonded to her.
       Since Angela does not cite to the record, we cannot address the statements she
attributes to the social workers. Nevertheless, we find substantial evidence on this record
to support the juvenile court’s determination that it would be detrimental to return the
children to Angela’s custody. Consequently, we affirm its orders terminating her
reunification services and setting a section 366.26 hearing.
                                     DISPOSITION
       The petition for extraordinary writ is denied. This opinion is final forthwith as to
this court.




                                             5